Case 1:18-cr-20685-KMW Document 425 Entered on FLSD Docket 06/14/2021 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                    CASE NO. 18-CR-20685-WILLIAMS/TORRES

  UNITED STATES OF AMERICA

  v.

  GUSTAVO ADOLFO HERNANDEZ FRIERI,

              Defendant,
  ___________________________________________/

  597 HIBISCUS LANE REVOCABLE TRUST,
  314 HICKS LLC,
  ALLISON DOMENEGHETTI,
  OLYMPIA DE CASTRO,
  G.H.D.C. (minor child),
  F.H.D.C. (minor child), and
  A.H.D.C. (minor child),
  MARIA LUCIA HERNANDEZ,
  GRAMERCY IRREVOCABLE OPERATING TRUST,
  AMERICAS FIDUCIARY LTD.,
  3 GRAMERCY PARK WEST LLC, and
  HH MASTER SETTLEMENT TRUST,

              Third-Party Petitioners.

  ____________________________________________/

     UNOPPOSED MOTION TO REFER THIRD PARTY PETITIONS FOR
    PRE-TRIAL MEDIATION TO MAGISTRATE JUDGE JOHN O’SULLIVAN

        Third-Party Petitioners 597 Hibiscus Lane Revocable Trust, 314 Hicks LLC,

  Allison Domeneghetti, Olympia De Castro, G.H.D.C, F.H.D.C., A.H.D.C., Maria Lucia

  Hernandez, Gramercy Irrevocable Operating Trust, Americas Fiduciary Ltd., 3

  Gramercy Park West LLC, and HH Master Settlement Trust request the Court to




                                          1
Case 1:18-cr-20685-KMW Document 425 Entered on FLSD Docket 06/14/2021 Page 2 of 4




  refer the third-party Petitions in this case for mediation to U.S. Magistrate Judge

  John O’Sullivan.

        Third Party Petitioners have filed four Petitions before the Court regarding

  three separate properties identified as potential substitute forfeiture assets of

  Gustavo Hernandez. D.E. 261 (597 Hibiscus Lane, Miami); D.E. 296 (approximately

  $900,000 plus interest from the sale of property in Dania Beach); D.E. 383 (314 Hicks

  Street, New York); D.E. 418 (314 Hicks Street, New York).

        The parties have agreed to mediate these matters in the hope of reaching a

  reasonable, just resolution and in an effort to conserve the resources of the Court,

  Petitioners. and the United States.        Petitioners anticipate lengthy, contentious

  litigation requiring intervention of the Court and ultimately two or more ancillary

  hearings if the matters are not settled.

        In order to save the Petitioners and the United States the fees which would

  otherwise be incurred if the mediation were to be conducted by a private mediator,

  the parties agreed to have a federal magistrate judge preside over the mediation and

  jointly request U.S. Magistrate Judge John O’Sullivan.

        Petitioners have conferred with the government. It has no objection to this

  request; AUSA Nalina Sombuntham agrees to mediation and to a referral to U.S.

  Magistrate Judge John O’Sullivan.




                                              2
Case 1:18-cr-20685-KMW Document 425 Entered on FLSD Docket 06/14/2021 Page 3 of 4




        WHEREFORE Petitioners request that the Court enter an Order referring the

  Third-Party Petitions to U.S. Magistrate Judge John O’Sullivan for mediation.

                                              Respectfully submitted,

                                              RABIN & LOPEZ, P.A.

                                              By: /s/ Samuel J. Rabin, Jr.
                                              Samuel J. Rabin, Jr.
                                              Florida Bar Number 273831
                                              Sun Trust International Center
                                              One Southeast Third Avenue
                                              Suite 2600
                                              Miami, FL 33131-1715
                                              Telephone: (305) 358-1064
                                              Facsimile: (305) 372-1644
                                              sjr@miamilawyer.com
                                              Counsel for Third-Party Petitioner
                                              Allison Domeneghetti

                                              MARKUS/MOSS PLLC

                                              By: /s/ A. Margot Moss
                                              A. Margot Moss
                                              Florida Bar Number 091870
                                              David Oscar Markus
                                              Florida Bar Number 119318
                                              40 N.W. Third Street
                                              Miami, Florida 33128
                                              Telephone: (305) 379-6667
                                              Facsimile: (305) 379-6668
                                              mmoss@markuslaw.com
                                              dmarkus@markuslaw.com
                                              Counsel for Third-Party Petitioners 597
                                              Hibiscus Lane, 314 Hicks LLC,
                                              Olympia De Castro, and G.H.D.C,
                                              F.H.D.C., and A.H.D.C.




                                          3
Case 1:18-cr-20685-KMW Document 425 Entered on FLSD Docket 06/14/2021 Page 4 of 4




                                            DEVINE GOODMAN & RASCO, LLP
                                            2800 Ponce de Leon Blvd., Suite 1400
                                            Coral Gables, FL 33134
                                            Tel: 305-374-8200
                                            Email: grasco@devinegoodman.com

                                            /s/ Guy A. Rasco
                                            Guy A. Rasco., Esq.
                                            Fla. Bar No.: 727520
                                            Counsel for Third-Party    Petitioner
                                            Olympia De Castro


                                            s/ Richard C. Klugh
                                            Richard C. Klugh, Esq.
                                            Fla. Bar No. 305294
                                            Counsel for Petitioners
                                            40 N.W. 3rd Street, PH1
                                            Miami, Florida 33128
                                            Tel. (305) 536-1191
                                            Fax (305) 536-2170
                                            E-Mail klughlaw@gmail.com
                                            Counsel for Third-Party Petitioners
                                            Maria Lucia Hernandez, Gramercy
                                            Irrevocable Operating Trust, Americas
                                            Fiduciary Ltd., 3 Gramercy Park West
                                            LLC, and HH Master Settlement Trust




                                        4
